Exhibit 5 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 8 to Schedule 13D filed herewith relating to the ordinary B Shares, par value NIS 0.85 per share, of Lumenis Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: July 8, 2015 XT HI-TECH INVESTMENTS (1992) LTD. By: /s/ Yoav Sebba Name: Yoav Sebba Title:Vice President XT HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: President LYNAV HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: Director
